DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 12 April 2021, this is a First Action Non-Final Rejection on the Merits.  Prior to initial examination claims 1-20 have been cancelled and claims 21-33 have been added, therefore claims 21-33 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,517,684. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein; 
Regarding claim 21, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A surgical system, comprising: 
a surgical instrument; 
a surgical portal; 
a controller configured to establish a software-based remote center of motion of the surgical instrument based on a location of the surgical portal; and 
a guide tube supported by the surgical system and including an elongated tubular body positioned to receive the surgical instrument, the guide tube insertable in the surgical portal.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 22-33, Applicant provides similar limitations as provided in at least claims 1-6 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,959,794. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 21, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A surgical system, comprising: 
a surgical instrument; 
a surgical portal; 
a controller configured to establish a software-based remote center of motion of the surgical instrument based on a location of the surgical portal; and 
a guide tube supported by the surgical system and including an elongated tubular body positioned to receive the surgical instrument, the guide tube insertable in the surgical portal.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 22-33, Applicant provides similar limitations as provided in at least claims 1-6 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz et al (US 2008/0065111 A1, hereinafter Blumenkranz).
Regarding claim 21, Blumenkranz teaches a surgical system, comprising: a surgical instrument (Figure 2, end portion 120; at least as in paragraph 0035, wherein “end portion 120 that may be used to manipulate a surgical tool and/or contact the patient”); a surgical portal (Figures 16A-17B, cannula 200; at least as in paragraphs 0080-0084, wherein the annular rib 202 may be placed so as to coincide with a location in which the cannula passes through a patient body wall and/or the remote center of rotation or motion (RCM) of the manipulator arm); a controller (Figure 1, master control assembly 90; at least as in paragraphs 0030-0031) configured to establish a software-based remote center of motion of the surgical instrument based on a location of the surgical portal (at least paragraphs 0030, 0071-0073 & 0080-0084); and a guide tube (Figures 17A-17B, tube 203) supported by the surgical system and including an elongated tubular body (Figures 9A-9C & 15, instrument shaft 110) positioned to receive the surgical instrument, the guide tube insertable in the surgical portal (Figures 1A-1C, 9A-10, 17A-17B; at least paragraphs 0030, 0071-0073 & 0080-0084, specifically as shown in at least Figure 17B). Examiner notes wherein Blumenkranz discloses wherein said surgical system includes the robotic system (10) comprising the plurality of manipulator assemblies (51) which additionally include a manipulator arm (8) and a telescopic insertion axis (60) with a coupling of a cannula (200) and an instrument (100) and a master control assembly (90) which controls the manipulator assemblies (51), and further wherein the cannula (200) has a proximal portion (205) coupled to the manipulator arm (50) by an accessory clamp (80, 80’), a tube (203) having an opening for passage of an instrument shaft (110), and a distal portion (201) which may be positioned within a body cavity (i.e. body tissue, etc.) (specifically as in at least paragraphs 0073 & 0080). Examiner further notes wherein the annular rib (202) may be placed so as to coincide with a location in which the cannula passes through a patient body wall or the remote center of motion (RCM) of the manipulator arm (specifically as in at least paragraph 0082). That said, Blumenkranz is silent specifically wherein the established remote center of motion of said surgical instrument is software-based. Examiner contends wherein it would have been an obvious matter of design choice to provide an established software-based remote center of motion for a surgical instrument, since Applicant has not disclosed that said established software-based remote center of motion for said surgical instrument solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with Blumenkranz teachings wherein an annular rib (202) of the tube (203) may be places so as to coincide with a location in which the cannula (200) passes through a remote center of motion (RCM) of the manipulator arm (50) (as in at least paragraph 0082). Examiner further notes wherein Blumenkranz further discloses that the instrument (100) may be manually positioned when reconfiguring a manipulator system for a different phase of a surgical procedure and when removing and/or replacing the instrument with an alternate instrument, and during the reconfiguring of the manipulator assembly, the manipulator assembly may be placed in a clutch mode (as in at least paragraph 0077). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement Blumenkranz’s teaching of establishing a remote center of motion for said manipulator arm, as applied to a software-based system, since Blumenkranz teaches wherein said system provides more accurate/efficient control of a surgical instrument by establishing a remote center of motion of said manipulator arm.
Regarding claim 22, Blumenkranz further teaches wherein the guide tube is slidably movable relative to the surgical portal (Figures 9A-10 & 15-17B; at least as in paragraphs 0071-0073 and 0080-0084, wherein the instrument shaft 110 is guided through the cannula 200, as shown in at least Figure 17B).
Regarding claim 23, Blumenkranz further teaches wherein the guide tube defines a first longitudinal axis and the surgical portal defines a second longitudinal axis, the first longitudinal axis configured to maintain coaxial alignment with the second longitudinal axis during a surgical instrument exchange (Figures 9A-10 & 15-17B; at least as in paragraphs 0071-0073 and 0080-0084, wherein the cannula and instrument shaft both share the telescopic insertion axis 60).
Regarding claim 24, Blumenkranz further teaches wherein the guide tube includes an internal seal configured to maintain a sealed relationship with the surgical instrument when the surgical instrument is received within the elongated tubular body of the guide tube (Figures 17A-19; at least as in paragraphs 0080-0087).
Regarding claim 25, Blumenkranz further teaches wherein the guide tube includes an electrically conductive material (Figure 8; at least as in paragraphs 0048 and 0068-0070).
Regarding claim 26, Blumenkranz teaches the surgical system further including a sterile drape positioned adjacent to the guide tube (Figures 13A-14B; at least as in paragraph 0074).
Regarding claim 27, Blumenkranz teaches the surgical system further comprising an endoscope and a second surgical portal positioned to receive the endoscope to enable the endoscope to maintain the guide tube within a field of view of the endoscope when the guide tube is inserted within a patient (at least paragraphs 0059, 0076 and 0083).
Regarding claim 28, Blumenkranz further teaches wherein the surgical instrument is robotically controlled (Figures 1A-1C; at least paragraphs 0029-0031, 0035 and 0053).
Regarding claim 29, Blumenkranz teaches the surgical system further comprising a robotic arm, the surgical instrument coupled to the robotic arm (Figures 10-14B; at least as in paragraphs 0071-0074).
Regarding claim 30, Blumenkranz further teaches wherein the guide tube is supported by the robotic arm (Figures 13A-14B & 17A-19; at least as in paragraphs 0071-0074 and 0080-0084).
Regarding claim 31, Blumenkranz further teaches wherein the guide tube maintains alignment between the robotic arm and the surgical portal when the guide tube is inserted in the surgical portal (Figures 17A-19; at least as in paragraphs 0071-0074 and 0080-0084).
Regarding claim 32, Blumenkranz further teaches wherein the surgical instrument is selectively removable from the robotic arm (Figures 17A-19; at least as in paragraphs 0071-0074 and 0080-0084).
Regarding claim 33, Blumenkranz further teaches wherein movement of the robotic arm causes the guide tube to move relative to the surgical portal (Figures 17A-19; at least as in paragraphs 0071-0074 and 0080-0084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references, which are in the same field of endeavor as the instant invention, and additionally read on some of the above claim limitations;
US 2007/0013336 A1, issued to Nowlin et al, which is directed towards a surgical robotic system that robotically controls the remote center of motion of a surgical instrument via software.
US 2008/0065110 A1, issued to Duval et al, which is directed towards controlling a surgical instrument of a surgical robotic system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664